DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al PG PUB 2021/0029772.
Re Claims 1, 6, 11 and 16, Islam et al teaches a UE (a terminal:  includes a transceiver and a controller, See figure 2) receiving a DCI format indicating an active BWP is a Scell Dormant BWP [0034] from a base station (includes a transceiver and a controller); the UE identifies information indicating a dormancy state of the Scell is based on a bitmap field (an information field) wherein one or more fields in the DCI format can be all “0” to indicate the DCI format is not scheduling data or dormant state (a predetermined condition) [0155-0156];  wherein the an active BWP for the Scell is identified based on the bitmap field (information indicating the dormancy state) indicating the dormancy state of the Scell;  wherein based on the dormancy state of identified active BWP, the UE refrains from monitoring the PDCCH [0036].
Re Claims 2, 7, 12 and 17, Islam et al further teaches DCI format includes at least one field MSC, NDI, HARQ, RV, antenna port and DMRS sequence initialization field [0035].
Re Claims 3, 8, 13 and 18, Islam et al further teaches mapping of code-point of to indicate is UE configured based on CRC of the DCI scrambled by C-RNTI [0155].
Re Claims 4, 9, 14 and 19, Islam et al further teaches the DCI format includes CIF [0170] which can be equal to 0 [0156].
Re Claims 5, 10, 15 and 20, Islam et al further teaches a DCI format includes a frequency resource assignment field is set to a special value e.g. all bits set to “1” or “0” [0166].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW LEE
Primary Examiner
Art Unit 2472



/CHI HO A LEE/           Primary Examiner, Art Unit 2472